ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
EG&G Defense Materials, Inc.                 )      ASBCA No. 60276
                                             )
Under Contract No. DACA87-89-C-0076          )

APPEARANCES FOR THE APPELLANT:                      Terry L. Elling, Esq.
                                                    Elizabeth N. Jochum, Esq.
                                                     Holland & Knight LLP
                                                     Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Travis P. Sommer, JA
                                                     Trial Attorney

    SUMMARY BINDING DECISION BY ADMINISTRATIVE JUDGE WILSON

        By ADR agreement approved by the Board on 6 April 2016, the parties requested
that this appeal be decided by a "bench decision" at the conclusion of the ADR
proceeding. This summary decision will only address the reasonableness and
allowability of appellant's compensation cost at issue in this appeal. The parties had also
requested that the Board address whether the government's claim for contract years 2004
and 2005 is barred by the applicable statute of limitations. However, at the hearing,
appellant conceded that the statute of limitations was not applicable in the instant appeal
(tr. 1/9). This decision has no value as precedent, cannot be cited in any other proceeding
and cannot be appealed. It may not be set aside except for fraud.

                                       DECISION

      The Board finds that appellant's compensation costs for contract years ,2004 and
2005 are reasonable and allowable. Accordingly, the appeal is sustained.

      Dated: 10 May 2016



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60276, Appeal of EG&G
Defense Materials, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2